DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al (US 2020/0046028).
	Regarding claim 1, Oh discloses a heating and temperature sensing assembly (Fig. 7) of a vaporizer device configured to heat a vaporizable material, the heating and temperature sensing assembly comprising: 
a support plate (Fig. 7 #110 support body) made out of a thermally conductive material ([0057]); 
a heating element (Fig. 7 #120 electrode pattern) including a first electrically conductive pathway (Shown in figure 7 below) extending along the support plate, the (Fig. 7 #120 electrode pattern) configured to heat the support plate (Fig. 7 #110 support body) for heating the vaporizable material; 
and a temperature sensing element (Fig. 7 #150 sensor portion) including a second electrically conductive pathway (Shown in figure 7 below) extending along the support plate (Shown in figure 7 below ), the temperature sensing element (Fig. 7 #150 sensor portion) configured to sense a temperature of the support plate (Fig. 7 #110 support body) ([0018]).

    PNG
    media_image1.png
    737
    621
    media_image1.png
    Greyscale

Regarding claim 2, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the heating element (Fig. 7 #120 electrode pattern) includes a first electrode (Fig. 7 #121 terminal) configured to conduct electric power from a power source to the first electrically conductive pathway (Shown in figure 7 above) and a second electrode (Fig. 7 #151b connecting terminal) configured to conduct electric power from the power source to the second electrically conductive pathway (Shown in figure 7 above).
Regarding claim 4, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the first electrically conductive pathway is separate from the second electrically conductive pathway (Figure 7 above shows the first and second electrically conductive pathways to be separate.).
Regarding claim 5, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the temperature sensing element includes one or more of a thermistor, a thermocouple, and a resistance temperature detector ([0067] ---" The sensor portion 150 may be a thin film type temperature sensor patterned on the one surface of the support body 110.”).
Regarding claim 6, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the heating element is made out of one or more of a metal, an alloy, a nickel-chromium alloy, and a non- metallic resistor material ([0079] lines 1-4 ---" As a non-restrictive example, each of materials of the conductive paste and/or the conductive member may be formed of any one or a combination of one or more selected from Au, Pt, Ag, tungsten, molybdenum, and manganese.”).
Regarding claim 7, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the heating element (Fig. 7 #120 electrode pattern) is configured to increase in temperature when a current is passed along the first electrically conductive pathway (Shown in figure 7 above) ([0074] ---"As an example, a heating temperature of the heater 100 may be increased to 200° C. or more after power is applied to the electrode pattern 120 for 10 seconds.”).
Regarding claim 8, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the heating and temperature sensing assembly (Fig. 7) is positioned adjacent to or within an atomizer of the vaporizer device (Examiner notes that the phrase “the heating and temperature sensing assembly is positioned adjacent to or within an atomizer of the vaporizer device” is a statement of intended use and the structure of the device as taught by Oh can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
Regarding claim 9, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the heating and temperature sensing assembly is positioned within a cartridge of the vaporizer device (Examiner notes that the phrase “the heating and temperature sensing assembly is positioned within a cartridge of the vaporizer device” is a statement of intended use and the structure of the device as taught by Oh can perform the intended function.). 
Regarding claim 10, Oh teaches the assembly as appears above (see the rejection of claim 9), and Oh further teaches wherein the cartridge is configured to be releasably coupled to a vaporizer body of the vaporizer device (Examiner notes that the phrase “wherein the cartridge is configured to be releasably coupled to a vaporizer body of the vaporizer device” is a statement of intended use and the structure of the device as taught by Oh can perform the intended function.) (Examiner does not consider the cartridge to be a structural limitation necessary for the claimed heating and sensing assembly to function. The cartridge is not positively recited as a part of the heating and sensing assembly but is a structural limitation usable with the heating and sensing assembly.).
Regarding claim 11, Oh teaches the assembly as appears above (see the rejection of claim 1), and Oh further teaches wherein the heating and temperature sensing assembly is positioned within a vaporizer body of the vaporizer device, the vaporizer body being configured to releasably couple to a cartridge (Examiner notes that the phrase “wherein the heating and temperature sensing assembly is positioned within a vaporizer body of the vaporizer device” is a statement of intended use and the structure of the device as taught by Oh can perform the intended function.) (Examiner does not consider the vaporizer body being configured to releasably couple to a cartridge to be a structural limitation necessary for the claimed heating and sensing assembly to function. The vaporizer body is not positively recited as a part of the heating and sensing assembly but is a structural limitation usable with the heating and sensing assembly.).
Regarding claim 19, Oh discloses a method of a vaporizer device, comprising: heating a vaporizable material with a heating and temperature sensing assembly of the vaporizer device (Fig. 7) ([0049] lines 1-7 ---" Accordingly, when power is applied to the heater 100 in a state in which the cigarette 10 is inserted into the insertion hole 20, the heater 100 for a cigarette type electronic cigarette device according to one embodiment of the present invention may generate heat, heat the cigarette 10 using the generated heat, and generate vapor for smoking using the cigarette 10.”), 
the heating and temperature sensing assembly (Fig. 7) comprising: 
a support plate (Fig. 7 #110 support body) made out of a thermally conductive material ([0057]); 
a heating element (Fig. 7 #120 electrode pattern) including a first electrically conductive pathway (Shown in figure 7 below) extending along the support plate, the heating element (Fig. 7 #120 electrode pattern) configured to heat the support plate (Fig. 7 #110 support body) for heating the vaporizable material; 
and a temperature sensing element (Fig. 7 #150 sensor portion) including a second electrically conductive pathway (Shown in figure 7 below) extending along the support plate (Shown in figure 7 below ), the temperature sensing element (Fig. 7 #150 sensor portion) configured to sense a temperature of the support plate (Fig. 7 #110 support body) ([0018]); 
and sensing ([0018]), by the temperature sensing element (Fig. 7 #150 sensor portion) of the heating and temperature sensing assembly (Fig. 7), a temperature of the support plate (Fig. 7 #110 support body).

    PNG
    media_image1.png
    737
    621
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2020/0046028).
Regarding claim 3, Oh teaches the assembly as appears above (see the rejection of claim 1), but does not teach wherein the heating element includes a third electrode in electrical communication with the first electrically conductive pathway and the second electrically conductive pathway.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third electrode in electrical communication with the first electrically conductive pathway and the second electrically conductive pathway, since Applicant has not disclosed that having a third electrode electrically communicating with the first and second conductive pathways solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with no third electrode in electrical communication with the first electrically conductive pathway and the second electrically conductive pathway.

Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2020/0046028) in view of Qiu et al (US 2017/0196273).
Regarding claim 12, Oh discloses a vaporizer device, comprising: 
a support plate (Fig. 7 #110 support body) made out of a thermally conductive material ([0057]); 
a heating element (Fig. 7 #120 electrode pattern) including a first electrically conductive pathway (Shown in figure 7 below) extending along the support plate, the (Fig. 7 #120 electrode pattern) configured to heat the support plate (Fig. 7 #110 support body) for heating the vaporizable material; 
and a temperature sensing element (Fig. 7 #150 sensor portion) including a second electrically conductive pathway (Shown in figure 7 below) extending along the support plate (Shown in figure 7 below ), the temperature sensing element (Fig. 7 #150 sensor portion) configured to sense a temperature of the support plate (Fig. 7 #110 support body) ([0018]).

    PNG
    media_image1.png
    737
    621
    media_image1.png
    Greyscale


Nonetheless, Qiu teaches a controller (Fig. 3 #14 control device) in communication with the heating and temperature sensing assembly and configured to collect the temperature sensed by the temperature sensing element ([0077] lines 3-7 ---" The detecting circuit 141 can be electrically coupled to the temperature control switch 139 and can monitor the action of the temperature control switch 139 in real time, and feedback to the processor 142.”), the controller (Fig. 3 #14 control device) further configured to control the heating element ([0078] lines 2-8 ---"When the temperature control switch 139 executes action A, the processor 142 can switch on the switch circuit 143, and then the power supply device 15 can supply power to the heating member 133, the temperature t of the heating member 133 starts to rise, and the temperature t.sub.s of the temperature control switch 139 also starts to rise.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh by incorporating the controller as taught by Qiu for the purpose of controlling the temperature of the heater.
Regarding claim 13, Oh in view of Qiu teaches the device as appears above (see the rejection of claim 12), and Qiu further teaches wherein the controller (Fig. 3 #14 control device) controls the heating element based on the collected temperature ([0073]).

Regarding claim 14, Oh in view of Qiu teaches the device as appears above (see the rejection of claim 12), and Oh further teaches wherein the heating element (Fig. 7 #120 electrode pattern) includes a first electrode (Fig. 7 #121 terminal) configured to conduct electric power from a power source to the first electrically conductive pathway (Shown in figure 7 below) and a second electrode (Fig. 7 #151b connecting terminal) configured to conduct electric power from the power source to the second electrically conductive pathway (Shown in figure 7 below).

    PNG
    media_image1.png
    737
    621
    media_image1.png
    Greyscale

Regarding claim 15, Oh in view of Qiu teaches the device as appears above (see the rejection of claim 12), but does not teach wherein the heating element includes a third electrode in electrical communication with the first electrically conductive pathway and the second electrically conductive pathway.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third electrode in electrical communication with the first electrically conductive pathway and the second electrically 
Regarding claim 16, Oh in view of Qiu teaches the device as appears above (see the rejection of claim 12), and Oh further teaches wherein the first electrically conductive pathway is separate from the second electrically conductive pathway (Figure 7 above shows the first and second electrically conductive pathways to be separate.).
Regarding claim 17, Oh in view of Qiu teaches the device as appears above (see the rejection of claim 12), and Oh in view of Qiu further teaches wherein the heating and temperature sensing assembly is positioned within a cartridge of the vaporizer device (Examiner notes that the phrase “the heating and temperature sensing assembly is positioned within a cartridge of the vaporizer device” is a statement of intended use and the structure of the device as taught by Oh in view of Qiu can perform the intended function.).
Regarding claim 18, Oh in view of Qiu teaches the device as appears above (see the rejection of claim 12), and Oh in view of Qiu further teaches wherein the heating and temperature sensing assembly is positioned within a vaporizer body of the vaporizer device, the vaporizer body being configured to releasably couple to a cartridge (Examiner notes that the phrase “wherein the heating and temperature sensing assembly is positioned within a vaporizer body of the vaporizer device” is a statement of intended use and the structure of the device as taught by Oh in view of Qiu can perform the intended function.) (Examiner does not consider the vaporizer body being configured to releasably couple to a cartridge to be a structural limitation necessary for the claimed heating and sensing assembly to function. The vaporizer body is not positively recited as a part of the heating and sensing assembly but is a structural limitation usable with the heating and sensing assembly.).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2020/0046028) in view of Qiu et al (US 2017/0196273).
Regarding claim 20, Oh teaches the method as appears above (see the rejection of claim 19) but does not teach further comprising: controlling, based on the sensed temperature, a delivery of power to the heating and temperature sensing assembly.
Nonetheless, Qiu teaches controlling, based on the sensed temperature, a delivery of power to the heating and temperature sensing assembly ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oh by incorporating the controlling step as taught by Qiu for the purpose of preventing overheating of the heating element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761